DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The numerous terms in the claim do not have corresponding terms in the drawing. Furthermore, multiple terms in the Specification may be mapped to the claimed terms. The examiner will examine the claims based on BRI, as long as it is consistent with the best understanding the examiner can find possible corresponding terms in Applicants’ Specification.

Claim 1 recties “a first segment having a first width associated with a processing region for the substrate support, and a second segment having a width greater than the first width that is further away from the plasma intake wall than the first segment”, claim 1 does not include a definition of the boundary between these two segments, (unlike claim 5). Segment, being abstract concept, can be defined as any partial space with a processing region.

Claim 1 recites “a first segment having a first width associated with a processing region for the substrate support, and a second segment having a width greater than the first width that is further away from the plasma intake wall than the first segment”, a width can be width in any direction. For example, a width of the plasma distribution component (if mapped as the first segment) can be its vertical dimension and a width of the lift pin plate (unlabeled part below the substrate support, if mapped as the second segment) having a vertical width greater than the first width.

	The “wherein a width of a hole of the perforated plate is substantially equal to a width of the gap” of claim 3 (similar for claim 13), again, a width can be in any direction (plan view or side view or any other direction).

The “wherein the plasma intake wall comprises an inlet port having a first geometric planner profile, configured to receive output from the remote plasma source; wherein a central region of the dispensing hole pattern protectively overlaps the inlet port, the central region has a second geometric planner profile; wherein the first geometric planner profile is different from the second geometric planner profile” of claim 7, as the boundary between the central region is not defined and region is an abstract concept, the center region can be defined as any geometric plannar profile.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“gas passage having stripe planar profile” of claim 2, as gas passage is not shown nor stripe planar profile can be clearly discerned from the drawing,
“wherein a width of a hole of the perforated plate is substantially equal to a width of the gap” of claim 3,
“fluid channels” of claim 20,

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 
Label “225” has been designated as exhaust port ([0038], [0043]) and perforated plate ([0039]).

Label “325” has been designated as exhaust port ([0038]) and perforated plate ([0048]).

Label “324” has been designated as both perforated plate member ([0038]) and exhaust port ([0048]).

Label “325” (perforated plate) and exhaust port 324 in Fig. 3B both point to a hole.
(The list of inconsistency may not be exhaustive).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recties “stripe planar profile”, it is not clear what is stripe planar profile. It is also not clear what direction is the profile (top view or side view). Note OneLook.com describe many different shape of “stripe”. It may be exhaust ports 324 is the claimed “gas passage”, if so, Fig. 3B shows exhaust ports 324 having two different shapes. 
Claim 2 will be examined inclusive various hole patterns.

Claim 6 recites “wherein the plasma intake wall is provided with a dispensing hole pattern having a substantially rectangular planar profile”, it is not clear whether the intake wall or the dispensing hole pattern having substantially rectangular planar profile. If the latter, it is also not clear an individual dispensing hole having rectangular planar profile or all dispensing hole, together, forming a rectangular planar profile. Again, the direction of the profile is not defined.
Claim 6 will be examined inclusive all of the above interpretations.

Claim 7 recites “an inlet port having a first geometric planner profile, configured to receive output from the remote plasma source; 
wherein a central region of the dispensing hole pattern protectively overlaps the inlet port, the central region has a second geometric planner profile”, it is not clear what is a geometric planner profile. Any shape is a geometric shape. Again, the direction of the profile is not defined. Furthermore, it is not clear what is “protectively overlaps”. Is it because of smaller hole size of claim 8? Or is it because of a different resistance value of claim 9? Or is it any other wall functions as protection?

Claim 16 recites “wherein holes in a central region of the dispensing hole pattern protectively overlaps the inlet port are provided with a width narrower than holes in a periphery region that surrounds the central region” has similar problems.

Claims 7 and 16 will be examined inclusive all of the above interpretations.


Claim 9 recties “wherein a surface area of the plasma distributing member that exposes to the plasma distributing volume has surface resistance value larger than that of a surface area of the plasma distributing member facing the substrate support”, it is not clear whether the resistance of electrical (ohmic) resistance, or the corrosion resistance, or resistance to the gas flow (such as roughened surface).

Claim 9 will be examined inclusive all of the above interpretations.

Claim 20 recites “wherein the lid of the plasma intake wall is further provided with fluid channels that evades the intake port”, it is not clear how a component can evade/escape another component, especially the fluid channels are not shown in drawing and not disclosed as what it is in the Specifiction.

Claim 20 will be examined inclusive the lid with fluid channels separated from the intake port.

Dependent claims 3, 8-10, and 17-20 are also rejected under USC 112(b) at least due to dependency to rejected claims, 3, 7 and 16, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEDA (US 20170345617, from IDS, hereafter ‘617).
‘617 teaches all limitations of:
	Claim 1: Substrate Processing Apparatus (title, the claimed “A substrate processing apparatus, comprising”):
	 As shown in FIG. 1, the substrate processing apparatus 100 includes a process vessel 202 ([0021], the claimed “a processing chamber”),
	When a cover 231 is made of a conductive material an insulating block 233 is provided between the cover 231 and the electrode 243 ([0030], 5th sentence), The second gas supply unit may further include a remote plasma unit (RPU) 124 configured to activate the second gas (Fig. 5, [0048], last sentence, the claimed “having a plasma intake wall configured to receive output from a remote plasma source (RPS)”, the lateral side wall of the process vessel is the claimed “and a surrounding wall having inner surface defining an interior volume for receiving a substrate”); 
	The substrate support unit 210 includes a substrate support 212 having a substrate placing surface 211 on which the wafer 200 is placed ([0023], 2nd sentence, the claimed “and a substrate support having a substrate supporting surface facing the plasma intake wall”),  The shaft 217 penetrates the bottom of the process vessel 202 and is connected to an elevating mechanism 218 at the outside of the process vessel 202. The wafer 200 placed on the substrate placing surface 211 may be elevated and lowered by elevating and lowering an elevating the shaft 217 and the substrate support 212 by the elevating mechanism 218 ([0024], the claimed “and elevatably arranged in the interior volume of the processing chamber”; by defining a smaller center portion of chamber 201 as the “first segment” and the the whole space of the transfer chamber 203 as the “second segment”, the process vessel has the claimed “wherein the surrounding wall, in a cross-section of the processing chamber, includes: a first segment having a first width associated with a processing region for the substrate support, and a second segment having a width greater than the first width that is further away from the plasma intake wall than the first segment”).
Claims 1, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAWRYLCHAK et al. (US 20190062904, hereafter ‘904).
‘904 teaches all limitations of:
	Claim 1: FIG. 2 is a cross sectional view of a processing chamber 300 that can be used to perform at least some of the processes found in box 104, and thus removes contaminants, such as carbon or hydrocarbons accumulated on a surface of a substrate ([0025], the claimed “A substrate processing apparatus, comprising: a processing chamber”),
	The processing chamber 300 includes a remote plasma source 350 that is coupled to the port 342 by a conduit 360. The port 342 is formed in the lid 340 ([0027], the claimed “having a plasma intake wall configured to receive output from a remote plasma source (RPS)”), 
A bottom liner 325 may be disposed along the inner surface 331 of the process kit housing 318 ([0031], 5th sentence, the claimed “and a surrounding wall having inner surface defining an interior volume for receiving a substrate” and as shown in Fig. 2); 
	The substrate support 314 has a substrate supporting surface for supporting the substrate 308 thereon during a process ([0032], 3rd sentence, the claimed “and a substrate support having a substrate supporting surface facing the plasma intake wall”), The substrate support 314 is actuated by a driving unit 337 to move vertically between a loading position and a processing position ([0033], 2nd sentence, the claimed “and elevatably arranged in the interior volume of the processing chamber”); 
	The bottom liner 325 may have a ring-shaped body, and surrounds the process region 330 when assembled for operation, an inner surface thereof defining the outer boundary of the process region 330 ([0031], 6th sentence, Fig. 2 shows the liner 325 has a smaller horizontal width than the lateral side wall of the chamber body 310, the claimed “wherein the surrounding wall, in a cross-section of the processing chamber, includes: a first segment having a first width associated with a processing region for the substrate support, and a second segment having a width greater than the first width that is further away from the plasma intake wall than the first segment”).
	
Claim 11: FIG. 2 is a cross sectional view of a processing chamber 300 that can be used to perform at least some of the processes found in box 104, and thus removes contaminants, such as carbon or hydrocarbons accumulated on a surface of a substrate ([0025], the claimed “A substrate processing apparatus, comprising: a processing chamber defining an interior volume”),
The substrate support 314 has a substrate supporting surface for supporting the substrate 308 thereon during a process ([0032], 3rd sentence, the claimed “for receiving a substrate”),
The processing chamber 300 has a chamber body 310, which includes a chamber enclosure 316 ([0025], 2nd sentence, the lower portion of the chamber body 310 is the claimed “comprising a base”), 
	The processing chamber 300 includes a remote plasma source 350 that is coupled to the port 342 by a conduit 360. The port 342 is formed in the lid 340 ([0027], the claimed “a plasma intake wall configured to seal the base and receive plasma from a remote plasma source”, note vacuum processing requires sealing), 
A bottom liner 325 may be disposed along the inner surface 331 of the process kit housing 318 ([0031], 5th sentence, the claimed “and a baffle ring arranged between the base and the plasma intake wall”, and as shown in Fig. 2); 
The substrate support 314 has a substrate supporting surface for supporting the substrate 308 thereon during a process ([0032], 3rd sentence , the claimed “and a substrate support having a substrate supporting surface facing the plasma intake wall”), The substrate support 314 is actuated by a driving unit 337 to move vertically between a loading position and a processing position ([0033], 2nd sentence, the claimed “and elevatably arranged in the interior volume of the processing chamber”),
	The bottom liner 325 may have a ring-shaped body, and surrounds the process region 330 when assembled for operation, an inner surface thereof defining the outer boundary of the process region 330 ([0031], 6th sentence, Fig. 2 shows the liner 325 has a smaller width than the lateral side wall of the chamber body 310, the claimed “wherein in a cross-section of the processing chamber, an inner surface of the baffle ring defines a processing region for the substrate support has a width narrower than that of the base”).

	Claim 5: A bottom liner 325 may be disposed along the inner surface 331 of the process kit housing 318 ([0031], 5th sentence, the claimed “wherein the first segment is formed with a baffle ring arranged between the processing chamber and the substrate support, the baffle ring having an inner surface that makes up a part of the inner surface of the surrounding wall” and as shown in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘904, as being applied to claims 1 and 11 rejection above, in view of Tomoyasu et al. (US 6544380, hereafter ‘380).
‘904 further teaches some limitations of:
Claim 2: wherein the substrate support includes gas passage having stripe planar profile, 
wherein the gas passage is formed with: 
a plurality of exhaust ports disposed along an outer edge of the substrate support configured to enable fluid communication between opposite sides of the substrate supporting surface, and 
a perforated plate facing the plasma intake wall and arranged over the exhaust ports, the perforated plate having plurality of substantially evenly distributed holes.
Claim 3: wherein when the substrate support is in the processing region, a gap is formed between the outer edge of the substrate support and the first segment of the surrounding wall, 
wherein a width of a hole of the perforated plate is substantially equal to a width of the gap.
Claim 12: wherein the substrate support includes exhaust gas passage arranged to surround the substrate supporting surface and configured to move with the substrate supporting surface concurrently, 
wherein the exhaust gas passage is formed with: 
a plurality of exhaust ports disposed along an outer edge of the substrate support that enable fluid communication between two opposite sides of the substrate supporting surface, and 
a perforated plate facing the plasma intake wall and arranged over the exhaust ports, the perforated plate has plurality of substantially evenly distributed holes.
Clailm 13: wherein when the substrate support is in the processing region, a gap is formed between the outer edge of the substrate support and the baffle ring, 
wherein a width of a hole of the perforated plate is substantially equal to a width of the gap.

‘380 is analogous art in the field of Plasma Treatment Method And Apparatus (title), a plasma treatment method by which substrates such as semiconductor wafers are etched or sputtered under plasma atmosphere (col. 1, lines 18-20), The suscepter 305 is supported by a shaft 321 of a lifter mechanism 320. When the shaft 321 of the lifter mechanism 320 is extended and retreated, the suscepter 305 is moved up and down (Fig. 8, col. 11, lines 1-4, the baffle plate moves up and down with the suscepter 305). ’380 teaches that As shown in FIG. 30, a baffle plate 635 is arranged between the outer circumference of the suscepter 603 and the inner wall of the process chamber 602. Plural holes 634 are formed in the baffle plate 635 to adjust the flow of exhausted air or gas … As shown in FIG. 32, holes 634a, 634b, 634c and 634d each having a same pitch may be formed in plural baffle plates 635a, 635b, 635c and 635d to form a step-like exhaust hole 634A. This exhaust hole 634A can be formed when the baffle plates 635a, 635b, 635c and 635d are placed one upon the others in such a way that the holes 634a, 634b, 634c and 634d are a little shifted from their adjacent ones. When these exhaust holes 634A are formed, abnormal discharges in plasma generation can be more effectively prevented (col. 16, lines 20-39, Fig. 30 shows holes 634 are substantially evenly distributed). Figs. 8-9 shows there is a gap between the baffle plate and the chamber wall and the baffle plate(s) has a uniform thickness/width.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added plural baffle plates 635a, 635b, 635c and 635d with holes 634a, 634b, 634c and 634d each having a same pitch and uniform distribution of ‘380 (as taught by Fig. 8 and 32), to the substrate support 314 of ‘904 and moves up and down along with the substrate support 314, for the purpose of abnormal discharges in plasma generation can be more effectively prevented, as taught by '380 (col. 16, lines 38-39).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘904, as being applied to claims 1 and 11 rejection above, in view of Kent et al. (US 20010035132, hereafter ‘132).
‘904 does not teach the limitations of:
Claim 4: wherein the substrate support is electrically coupled to the first segment of the surrounding wall through a plurality of pliant conductive members.
Claim 14: wherein the substrate support is electrically coupled to the baffle ring through a plurality of pliant conductive members.

‘132 is analogous art in the field of Electrical Coupling Between Chamber Parts In Electronic Device Processing Equipment (title), The coupling prevents or at least reduces the presence of plasma or excited gases in undesired regions of the process chamber. In illustrated embodiments, the coupling extends from a cover of a vertically movable electrode assembly to the liner of the chamber wall. Although these parts are each respectively coupled to ground, it is believed that differences in the ground path impedances result in these parts having different electrical potentials, and the potential differences can cause plasma or excited gases to be present in undesirable regions of the chamber (abstract). ’132 teaches that an additional electrical connection can be provided by a wire or ribbon 50 which extends from the plunger 42' to the arm 44'. In the embodiment shown, the wire or ribbon 50 extends from the contact member 42' to the arm part 44b. However, the additional electrical coupling 50 could alternately extend to the arm part 44a, or to the part to which the arm 44' is mounted, i.e., the cover 20 in the FIG. 2 embodiment ([0024], last two sentence, i.e. multiple ribbons 50).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added multiple ribbons 50 of ‘132 as ground connections to the substrate support 314 of ‘904, for the purpose of avoiding plasma formation in undesirable regions of the chamber, as taught by ‘132 (abstract).
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘904, as being applied to claims 1 and 11 rejection above, in view of TAKAHASHI et al. (US 20080025899, hereafter ‘899).
‘904 also teaches that the film formation chamber 902a has the shape of a rectangular box in plan view (claim 6 of ‘904, Fig. 8) but is silent on the shape of the plasma contaminant removal chamber 300 of Fig. 2. ‘904 does not expressly teach the limitations of:
Claims 6 and 15: wherein the plasma intake wall is provided with a dispensing hole pattern having a substantially rectangular planar profile arranged toward the substrate support.

‘899 is analogous art in the field of PLASMA SURFACE TREATMENT METHOD, QUARTZ MEMBER, PLASMA PROCESSING APPARATUS (title), using a remote plasma source ([0092], 2nd last sentence), Provided along an inner peripheral portion of the chamber 1 is a cylindrical quartz liner 7 for preventing a metal contamination from materials forming the chamber. Further, provided along an outer peripheral portion of the mounting table 2 is a annular shaped baffle plate 8 having a plurality of through holes 8a for uniformly evacuating the inside of the chamber 1. The baffle plate 8 is supported by a plurality of support column 9 (Fig. 1, [0039], the two segments of claim 1), the microwave transmitting plate 28 in the plasma processing apparatus 100 of FIG. 1 is employed as a quartz member in the above-described embodiments. However, another chamber component part such as a quartz liner, a shower plate ([0140]). ’899 teaches that The chamber 1 may have a square column shape ([0036], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the shape of the remote plasma contaminant removal chamber 300 of ‘904 to square column shape, as tuaght by ‘899. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. As a result, it would have been obvious to select the gas distribution plate 326 of ‘904 in square/rectangular shape for symmetry, the apertures 327 are distributed throughout the gas distribution plate 326, would have the claimed “having a substantially rectangular planar profile”.

	The combination of ‘904 and ‘899 further teaches the limitations of:
Claim 7: The port 342 is formed in the lid 340. The conduit 360 defines an inlet 356, which may have a first inner diameter and a second inner diameter that is larger than the first inner diameter (‘904, [0027], 2nd sentence, the claimed “wherein the plasma intake wall comprises an inlet port having a first geometric planner profile, configured to receive output from the remote plasma source”; and as the shape of the chamber 300 is modified to square column shape, it has a different geometric planner profile, furthermore, as the “a central region” can be abstractly define as any shape, and the showerhead wall is protective to the inlet hole from reactants and side products in the processing chamber, it read into “wherein a central region of the dispensing hole pattern protectively overlaps the inlet port, the central region has a second geometric planner profile; wherein the first geometric planner profile is different from the second geometric planner profile”, note this is one of many possible interpretations of the “different geometric planner profile”).
Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘904 and ‘899, as being applied to claims 7 and 15 rejection above, further in view of Cheung et al. (US 20110143548, hereafter ‘548).
‘904 teaches some limitations of:
Claim 16: The port 342 is formed in the lid 340. The conduit 360 defines an inlet 356, which may have a first inner diameter and a second inner diameter that is larger than the first inner diameter (‘904, [0027], 2nd sentence, the claimed “wherein the plasma intake wall comprises an inlet port configured to receive output from the remote plasma source”). 

Fig. 2 of ‘904 clearly shows remote plasma source 350 is centrally located to the chamber body 310.

The combination of ‘904 and ‘899 does not teach the limitations of:
Claim 8: wherein holes in the central region of the dispensing hole pattern is provided with a smaller size than holes in a periphery region that surrounds the central region.
Claim 16: wherein holes in a central region of the dispensing hole pattern protectively overlaps the inlet port are provided with a width narrower than holes in a periphery region that surrounds the central region.

‘548 is analogous art in the field of Semiconductor processes such as etching, depositing, and ion implanting ([0002], 2nd sentence), including a remote plasma source ([0045], 7th sentence), FIG. 8 is a schematic illustration showing aspects of a downstream plasma apparatus 800 suitable for practicing the present invention on wafers ([0062], 7th sentence). ’548 teaches that If the plasma source is centrally located over the wafer, the showerhead holes are preferably smaller and fewer in the center of the showerhead in order to push the active gases toward the outer regions ([0059], 7th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted smaller holes at center region, as taught by ‘548, to the gas distribution plate 326 of ‘904, for the purpose of pushing the active gases toward the outer regions, as taught by ‘548 to improve process uniformity. Note the smaller holes would have been “protectively overlaps the inlet port” as an apparatus properties. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The combination of ‘904, ’899, and ‘548 further teaches the limitaitons of:
Claim 17:  modification of ‘904’s chamber 400 to square column shape as taught by ‘899 would have overall rectangular profile, or even a cylincrical gas distribution plate 326 can concepturally defined a rectangular central region,the claimed “wherein the central region has a substantially rectangular planner profile”);  
The port 342 is formed in the lid 340. The conduit 360 defines an inlet 356, which may have a first inner diameter and a second inner diameter that is larger than the first inner diameter (‘904, [0027], 2nd sentence, the claimed “wherein the inlet port has a substantially circular planner profile”).
Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over ‘904 and ‘899, as being applied to claim 6 rejection above, further in view of TANAKA et al. (JP 2020088317, hereafter ‘317). (Paulauskas et al. US 7534854 is evidenced that immediate downstream of plasma has higher plasma strength).
‘904 teaches some limitations of:
Claim 9: the process kit housing 318 may be a ring-shaped housing having a top surface that couples to the lid 340 and a bottom surface that couples to the chamber enclosure 316 … A plenum 348 is defined between the gas distribution plate 326 and the lid 340. The gas distribution plate 326 includes a plurality of apertures 327 formed through the thickness of the gas distribution plate 326 to allow gases flowing into the plenum 348 through a port 342 ([0026], the claimed “wherein the plasma intake wall has a hollow body defining a plasma distributing volume; wherein the dispensing hole pattern is formed on a plasma distributing member arranged on one side of the intake port that faces the substrate support”). 
Claim 10: The port 342 is formed in the lid 340. The conduit 360 defines an inlet 356, which may have a first inner diameter and a second inner diameter that is larger than the first inner diameter (‘904, [0027], 2nd sentence, the claimed “wherein the plasma intake wall comprises a lid configured to establish a sealing engagement of the processing chamber”);
 The gas distribution plate 326 may be a quartz showerhead ([0026], 4th sentence), The chamber enclosure 316 and the lid 340 may be fabricated from aluminum ([0025], 3rd sentence, the claimed “wherein the plasma distributing member is detachably mounted on the lid”). 

The combination of ‘904 and ‘899 does not teach the limitations of:
Claim 9: wherein a surface area of the plasma distributing member that exposes to the plasma distributing volume has surface resistance value larger than that of a surface area of the plasma distributing member facing the substrate support.
Claim 10: wherein an interface between the plasma distributing member and the lid is provided with surface resistance smaller than that of the surface area of the plasma distributing member that exposes to the plasma distributing volume.

‘317 is analogous art in the field of SHOWERHEAD AND GAS PROCESSING DEVICE (title), To provide a showerhead capable of suppressing corrosion even if a highly corrosive process gas is used, and a gas processing device (abstract), a process of performing plasma processing such as plasma etching on a predetermined film on a rectangular glass substrate (page 2, background). ’317 teaches that As the corrosion resistant coating 63 … an alumina sprayed coating is particularly preferable, like the above-mentioned corrosion resistant coating 73 (Fig. 4, bridging senstence between pages 4-5), since the surface of the shower plate 53 in contact with the plasma space S is covered with the plasma resistant film 74 having plasma resistance to the plasma of the processing gas, the resistance to the plasma of the processing gas is high. As plasma resistance film 74, the ceramic sprayed coating, in particular, mixed sprayed coating of yttria (Y2O3) thermal spray coating or Y-Al-Si-O-based mixed sprayed coating (yttria, alumina, and silica (or silicon nitride) Yttrium-containing oxide sprayed coatings such as) are more preferable, and higher plasma resistance can be obtained (page 9, 3rd paragraph). A person of ordinary skill would have recognized that the plasma space S is an in situ plasma and therefore the plasma resistance film 74 needs to have a higher resistance.

The examiner takes official notice that immdiately down stream of plamsa has higher strength. ‘854 is evidenced for “a surface discharge for fiber processing either within or immediately downstream of the surface plasma is that the plasma surface has higher electric field strengths” (col. 18, lines 26-29).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added thermal sprayed coatings 63, 73, 74 of ‘317 to the corresponding location to the gas distribution plate 326 of ‘904, for the purpose of suppressing corrosion as taught by ‘317 (abstract). Furthermore, a person of ordinary skill in the art would have re-arranged the high resistance coating 74 at the upper surface of the gas distribution plate facing the remote plasma 350 as it is immediately upstream of the remote plasma source (and the lower resistance coating 73 facing process region further downstream of the remote plasma). Note the upper surface of the gas distribution plate 326 is the most immediate/close to the remote plasma source 350.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘904, ‘899, and ‘548, as being applied to claim 17 rejection above, further in view of ‘317. (US 7534854 is evidenced that immediate downstream of plasma has higher strength).
‘904 teaches some limitations of:
Claim 18: the process kit housing 318 may be a ring-shaped housing having a top surface that couples to the lid 340 and a bottom surface that couples to the chamber enclosure 316 … A plenum 348 is defined between the gas distribution plate 326 and the lid 340. The gas distribution plate 326 includes a plurality of apertures 327 formed through the thickness of the gas distribution plate 326 to allow gases flowing into the plenum 348 through a port 342 ([0026], the claimed “wherein the plasma intake wall has a hollow body defining a plasma distributing volume; wherein the dispensing hole pattern is formed on a plasma distributing member arranged on one side of the intake port that faces the substrate support”). 
Claim 19: The port 342 is formed in the lid 340. The conduit 360 defines an inlet 356, which may have a first inner diameter and a second inner diameter that is larger than the first inner diameter (‘904, [0027], 2nd sentence, the claimed “wherein the plasma intake wall comprises a lid configured to establish a sealing engagement of the processing chamber”);
 The gas distribution plate 326 may be a quartz showerhead ([0026], 4th sentence), The chamber enclosure 316 and the lid 340 may be fabricated from aluminum ([0025], 3rd sentence, the claimed “wherein the plasma distributing member is detachably mounted on the lid”). 

The combination of ‘904, ‘899, and ‘548 does not teach the limitations of:
Claim 18: wherein a surface area of the plasma distributing member that exposes to the plasma distributing volume has surface resistance value larger than that of a surface area of the plasma distributing member facing the substrate support.
Claim 19: wherein an interface between the plasma distributing member and the lid is provided with surface resistance smaller than that of the surface area of the plasma distributing member that exposes to the plasma distributing volume.

‘317 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added thermal sprayed coatings 63, 73, 74 of ‘317 to the corresponding location to the gas distribution plate 326 of ‘904, for the purpose of suppressing corrosion as taught by ‘317 (abstract). Furthermore, a person of ordinary skill in the art would have re-arranged the high resistance coating 74 at the upper surface of the gas distribution plate facing the remote plasma 350 as it is immediately upstream of the remote plasma source (and the lower resistance coating 73 facing process region further downstream of the remote plasma). Note the upper surface of the gas distribution plate 326 is the most immediate/close to the remote plasma source 350.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘904, ‘899, ‘548, and ‘317, as being applied to claim 19 rejection above, further in view of Hatanaka et al. (US 8084368, hereafer ‘368).
‘904 further teaches the limitations of:
Claim 20: Fig. 2 shows the conduit 360 is at the center of the lid 340 (the claimed “wherein the intake port is arranged at a central region of the lid”).

The combination of ‘904, ‘899, ‘548, and ‘317 does not teach the limitations of:
Claim 20: wherein the lid of the plasma intake wall is further provided with fluid channels that evades the intake port.

‘368 is analogous art in the field of deposit a material layer of Ta, TiN, TaN, etc. using PVD, MOCVD, or ALD to form a barrier film (col. 1, lines 29-30), useful in semiconductor technology (col. 17, lines 46-47), to generate plasma in the region inside the exposed portion 111a of the nonmetallic pipe 111, microwave supply means 14 is mounted on the sidewall of the coaxial resonant cavity 111 at a position corresponding to that of the exposed portion 111a (Fig. 1, col. 5, lines 11-15, i.e. remote plasma), A ceramic flange 122 (having a thickness of, e.g., 10 mm) is disposed between the reactive gas introduction chamber 12 and the shower head unit 13 and fixed in place by fixing members 123 and 124 (col. 6, lines 57-60, correponding to “the intake port at a central region of the lid”). ‘368 teaches B2H6 may be introduced into a gas introduction inlet 137 provided in the reactive gas diffusion chamber 131 (col. 14, lines 62-63), This material gas introduction tube 133 is connected through a gas path 134 to a material gas diffusion chamber 135 formed in the second shower plate 13d (col. 7, lines 23-25), for the purpose of forming a ZrB2 film serving as a barrier film (col. 2, lines 8-9).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added gas introduction inlets 133, 137 of ‘368 to the lid 340 of ‘904, for the purpose of forming a ZrB2 film serving as a barrier film, as taught by ‘368 (col. 2, lines 8-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050099135 is cited for a plasma processing chamber with narrower upper chamber segment and a baffle plate 64 attached to elevatable substrate holder 30 (Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716